DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 08/06/21 and 08/27/20.  
Election
2)	Acknowledgment is made of Applicants’ election filed 08/06/21 in response to the restriction and species election requirement mailed 07/09/21. Applicants have elected, without traverse, invention I and the probiotic bacteria species that survive in culture media comprising lipids. 
Status of Claims
3)	Claim 12 has been amended via the amendment filed 08/06/2021.
	Claims 17 and 19-21 have been canceled via the preliminary amendment filed 11/06/2020.
	Claims 1-20 are pending.
	Claims 8-11 and 15-20 are withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
Claims 1-7 and 12-14 are examined on the merits.  
Allowable Subject Matter Conveyed
4)	The allowable subject matter, the acceptable claim language, and potential issuance of an Examiner’s amendment were conveyed to Applicants’ representative Alessandro Peschechero and Sandra S. Lee. Applicants opted for an Office Action.  See attached Interview Summary.
Information Disclosure Statement
5)	Acknowledgment is made of nine of Applicants’ information disclosure statement filed 10/28/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
6)	Acknowledgment is made of Applicants’ drawings filed 08/27/2020. 	



Priority
7)	This instant application, filed 08/27/20, is a continuation PCT/US2019/19845, filed 02/27/2019, which claims the benefit of U.S. provisional application No. 62/635,753, filed 02/27/2018.
Objection(s) to Specification
8)	The specification is objected to for the following reason(s):
The use of trademark recitations in the instant specification has been noted.  For example, see pages 16, 18, 32, 33 and 40 for ‘tween 20’ and/or ‘tween 80’. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term.  See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Rejection(s) under 35 U.S.C § 112, First Paragraph
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
10)	Claims 1-7 and 12-14 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-1352, 196 USPQ 465, 467 (CCPA 1978).  
Claim 1 is representative of the claimed invention. Claim 1 is drawn to a method of regulating body weight of subject comprising obtaining a microbiota sample, isolating bacteria from the microbiota sample, subjecting the isolated bacteria to a stress-based directed evolution 
While the subject of the dependent claim 4 is required to be overweight or obese, the subject in the method of claims 1-3, 5-7 and 12-14 is not. While the metabolism modified in the method of claims 14 and 6 is a lipid metabolism, the metabolism modified in the method of claims 1-5, 12 and 13 is very generic encompassing broadly any non-lipid metabolism. While the lipid metabolism modified in the method of claim 7 is a fatty acid metabolism, the metabolism that is modified in the method of claims 1-5, 12 and 13 encompasses any generic metabolism of the probiotic bacteria that is modified. Likewise, while the microbiota sample in the method of claim 5 is required to be a saliva sample, the microbiota sample recited in claims 1-4, 6, 7 and 12-14 represents a huge genus encompassing all non-saliva microbiota sample species. While the stress-based directed evolution in the method of claim 13 is required to comprise culturing the generic bacteria isolated from a microbiota sample in increasing lipid concentrations, said evolution in the method of 1-7, 12 and 14 is not and therefore broadly encompasses every stress-based directed evolution other than said culturing of the isolated bacteria in increasing lipid concentrations. The generic bacteria isolated from saliva or non-saliva microbiota sample represent a humongous genus of taxonomically, genetically, antigenically and pathogenesis-wise divergent bacteria, including highly pathogenic bacteria, which when subjected to a generic stress-based directed evolution or to culturing in increasing concentrations of any generic lipid are required to generate probiotic bacteria having a modified metabolism compared to the isolated generic bacteria. The probiotic bacteria so generated do not exclude those that undergo potential genetic modification. The probiotic bacteria so generated by subjecting to a stress-based directed evolution of broad scope and having the broadly recited metabolism modified is required to regulate body weight and maintain or reduce the body weight of any subject or in an obese or overweight subject, and inhibit or reduce absorption of any lipid available in the gastrointestinal tract of a subject upon its administration to said subject via any route including oral and non-oral routes. However, at the time of the invention, Applicants were not in possession of the variable genus of bacteria isolated from microbiota samples that generate probiotic bacteria having the above-identified therapeutic functions and the full scope the invention as claimed. Applicants have not described the huge genus of bacteria from a representative number of microbiota sample species that would generate probiotic bacteria having the requisite functions such that the specification might reasonably convey to a skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 	 
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed, Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may he unpredictability in the results obtained from species other than those specifically enumerated."). Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112 requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To that end, to satisfy the written description requirement, the inventor "must ... convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). "One shows that one is in possession' of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.) Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual makeup of the claimed products - "a precise definition, such ." Ariad, 598 F.3d at 1350. "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005):
	The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is novel in relation to the state of the science. Since the law is applied to each invention in view of the state of relevant knowledge, its application will vary with differences in the state of knowledge in the field and differences in the predictability of the science.

Capon, 418 F.3d at 1357. The disclosure necessary to fulfil the written description requirement must be considered in the context that the specification relied upon the existing scientific and technical knowledge of generic bacteria, including pathogenic, pathobiontic, and non-pathogenic bacteria, isolated from a microbiota sample which upon subjecting to a stress-based directed evolution generate probiotic bacteria having the broadly recited generic modified metabolism, a modified lipid metabolism, or a modified fatty acid metabolism as recited broadly, wherein the probiotic bacteria genus having said modified metabolism elicits the requisite function of body weight regulation of a subject and the capacity to inhibit or reduce absorption of available lipid in gastrointestinal tract of a subject upon its administration to the subject. The state of the art at the time of the invention appears to be silent on such generation of probiotic bacteria having said functions from any generic bacteria, pathogenic or non-pathogenic, isolated from a microbiota sample as claimed.
The written description provision of 35 U.S.C § 112(a) or pre-AIA , first paragraph requires the showing of a convincing structure-function correlation. The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.
 
In the instant application, there is lack of structure-function correlation for a representative number of species within the variable genus of bacteria isolated from a saliva or non-saliva microbiota sample that generates probiotic bacteria species having any metabolism modified, 
	From the as-filed specification, it appears that Applicants were in possession of a method of regulating body weight of a mammalian subject such as a dog, a human, or a mouse, said method comprising:
obtaining a saliva or stool microbiota sample from the mammalian subject;
isolating bacteria from the sample and identifying probiotic bacteria using 16s rDNA;
subjecting the isolated probiotic bacteria to stress-based directed evolution comprising culturing the isolated probiotic bacteria in increasing concentrations of a lipid source such as soybean oil starting at 60% v/v to obtain the probiotic bacteria having higher lipase expression and lipase activity compared to the probiotic bacteria isolated in step (b); and
orally administering to the mammalian subject an effective amount of the isolated probiotic bacteria having the higher lipase activity.
The isolated probiotic bacteria administered to the subject induce higher excretion of fat such as oleic acid in the stool of the subject compared to a corresponding mammalian subject not administered with the probiotic bacteria obtained in step (c). The isolated probiotic bacteria mentioned are specific probiotic bacteria from a saliva or stool microbiota sample. However, this is insufficient to show possession of the variable bacteria genus and the full scope of the claimed methods. Note that “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). Clearly, Applicants were not in possession of, or did not reduce to practice, the methods as claimed broadly at the time of the invention. 
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, there was no predictability at the time the application was filed that subjecting generic divergent bacteria including pathobiont and pathogenic bacteria isolated from any microbiota sample to a stress-based directed evolution would generate probiotic bacteria having any generic metabolism modified, any lipid metabolism modified, or a fatty acid metabolism modified and concurrently having the requisite body weight-regulating function in a subject and the requisite lipid absorption-reducing function in the GIT of a subject to whom it is administered. Applicants have not described the genus of bacteria that generate probiotic bacteria having said characteristics and said functions upon subjecting to a stress-based directed evolution such that the specification might reasonably convey to a skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. Species having the required functions must be adequately described and must fairly represent the variation within the entire genus. Clearly, Applicants’ specification does not contain a written description sufficient to show that they had possession of the full scope of the claimed invention at the time the application was filed.  
	Note that Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. As set forth supra, the as-filed specification does not describe sufficient members of the claimed variant genus with a correlation to the requisite functions. One of skill in the art would not reasonably conclude that the instant disclosure provides a representative number of species to describe the entire variant genus. The as-filed specification does not contain a written description sufficient to show that he or she had possession of the variant genus and the full scope of the claimed invention at the time the application was filed. The instant claims do not meet the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ) first paragraph.    
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
11)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12)	Claims 1-7 and 12-14 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 1 is ambiguous and indefinite in the limitation ‘modified’ because ‘modified’ is a relative term, which renders the claim indefinite. What precise modification and what degree of modification is encompassed is not clear. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(b)	Analogous rejection and criticism apply to claims 6, 7 and 14 with regard to the limitation ‘modified’. 
	(c)	Analogous rejection and criticism apply to claim 14 with regard to the relative limitation ‘reduces’. See part (d). 
	(d)	Claim 2 is ambiguous and indefinite in the limitations ‘further comprising growing the probiotic bacteria to obtain an effective amount of the probiotic bacteria’ [Emphasis added]. Claim 2 depends from claim 1, which already uses ‘an effective amount’ of the probiotic bacteria for administering to a subject. The metes and bounds of the claim are indeterminate.

	(e)	Claims 2-7, 12 and 13, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.   
Claim Objection(s) - Suggestions
13)	In line 1 of claim 14, for clarity, it is suggested that Applicants replace the phrase ‘a gastrointestinal tract of a subject’ with the phrase --the gastrointestinal tract of a subject--.
Conclusion
14)	No claims are allowed.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


November, 2021